DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 8-14 are pending in the application.  Claims 1-7 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/US2018/023455, filed 03/21/2018, and claims priority benefit of U.S. Provisional Patent Application 62/474,686, filed 03/22/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the current application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over HUDSON (WO 2017156495 A1; effective filing date 05/26/2016; cited by Applicants) in view of MEANWELL (J. Med. Chem. 2011, 54, 2529-2591).  This rejection is maintained.
Hudson (throughout) teaches BTK inhibitors, including the exemplified compounds A29 and A31 (p. 466 and 467, respectively): 
    PNG
    media_image1.png
    233
    374
    media_image1.png
    Greyscale
.  
The reference contemplates modifications of the core structure, including the following:

    PNG
    media_image2.png
    532
    530
    media_image2.png
    Greyscale
, where the distal phenyl ring is substituted at R1 with halogen or methyl.  A29 and A31 are demonstrated to be BTK inhibitors (p. 466/467, respectively).
The reference does not explicitly teach the compounds substituted at the distal phenyl with F or methyl or dimethyl (see below - relevant claimed compounds excerpted from claim 1 p. 2):

    PNG
    media_image3.png
    180
    598
    media_image3.png
    Greyscale
. Regarding the fluorinated phenyl derivatives, Meanwell (Table 1, p. 2530) teaches F and H as classical monovalent bioisosteres recognized similarly by biological systems.  Meanwell further teaches a variety of demonstrated outcomes that have motivated those in the pharmaceutical arts to modify lead compounds by replacing H with F atoms, including modulation of metabolism (p. 2531) and basicity (p. 2532), influencing conformation (p. 2533), and influencing membrane permeability (p. 2534).  Regarding the phenylmethyl derivatives, which differ from the prior art compounds only in comprising one or two methyl groups in place of H in the prior art compounds, with regard to the substitution of H versus a methyl group in the instantly claimed process, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over an adjacent member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).
Applicant’s attention is drawn to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
In the instant case, at least (B) and (E) apply. The substitution of H by methyl, or H by F, both envisioned elements of the prior art, would be obvious to one of ordinary skill to arrive at reasonably predictable results. These substitutions would have been obvious to try. The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar or improved properties.
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce the claimed fluorinated or methylated derivatives of the cited prior art compounds,
motivated from the disclosure in the prior art to make the modifications required to arrive at the instant invention with reasonable expectation of success in obtaining a compound with the same utility or improved utility and available by the same method of making. The motivation to make the change would be to make additional compounds for use in the same application by means set forth explicitly in the cited prior art.
As to claim 9, the reference teaches pharmaceutical compositions comprising the inventive compounds and excipients at, for example, [0006], [0061], [0802].
Regarding claim 10, the compounds and compositions are taught as useful in methods of treatment of autoimmune disease ([0809], [0948], claim 58).
Regarding claim 11, the method includes administering a second agent, for example an agent for treating cancer (i.e., an anticancer drug) or an anti-inflammatory agent (see [0811]).
Regarding claims 12 and 13, the compounds and compositions are taught at least as useful in methods of treatment of cancer/cancer tumors ([0007], [0075], [0085], claim 49), autoimmune disease ([0809], [0948], claim 58), inflammatory disease ([0008], [0806], claim 56),
Thus, these claims are also prima facie obvious in view of the cited prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/140,025. Although the claims at issue are not identical, they are not patentably distinct from each other because certain of the claimed compounds in claim 11 are the identical compounds to those claimed in instant claim 14.  This rejection is maintained.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
Applicants argue (p. 17-18) that the compounds of claim 8 can have one or more substituents on the top phenyl, or a bivalent phenyl group, or a bivalent phenyl group that includes a substituent, or can have a substituent on the imidazo[1,5-a]pyrazine ring, or can have a -O-CH2 or -CO-NH- group, concluding that Meanwell fails to cure the deficiency of Hudson, as Meanwell also fails to teach or suggest these compounds.  However, the rejection of claims 8-13 over Hudson in view of Meanwell does not include compounds having any of the cited features, said features being irrelevant with respect to the 4 cited compounds of claim 8 
    PNG
    media_image3.png
    180
    598
    media_image3.png
    Greyscale
that are obvious over the 2 compounds of Hudson 
    PNG
    media_image1.png
    233
    374
    media_image1.png
    Greyscale
in view of Meanwell, as described in detail above.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Meanwell reference, and its teachings, are generally available to one of ordinary skill in the art of pharmaceutical development.  The combination of these teachings with the very closely analogous compounds of Hudson, also effective as BTK inhibitors, is therefore completely appropriate.
Applicants further argue that medicinal chemistry is unpredictable and that compounds having related structures can have different biological properties, citing the results in Table 2 as indicating this: 
    PNG
    media_image4.png
    239
    455
    media_image4.png
    Greyscale
.  However, the examiner asserts that the data of Table 2 suggest a remarkable lack of variability in biological properties across the cited compounds in terms of IC50 activity against the tested proteins. In fact, there is no case where a change in inhibitor structure results in a great deal of change in activity, for example, a change from A for inhibition of BTK to E for inhibition of BTK.  And in fact, these are all much poorer inhibitors of the ITK.  It is noted that compound A29 from Hudson, for example, exhibits an IC50 for BTK of 100 nM >= IC50 and an IC50 greater or equal to 500 nM for ITK, biological behavior closely comparable to the compounds of Table 2.  Indeed, all four of the compounds cited as obvious over Hudson in view of Meanwell (vide supra) exhibit an IC50 for BTK of 10 - 100 nM, closely comparable to compound A29 of the reference.  Accordingly, a person of ordinary skill in the art at the time the application was effectively filed would have found the cited compounds obvious over Hudson in view of Meanwell, and with a reasonable expectation of success that they would perform the intended function.
The examiner has elaborated herein the reasons behind the conclusion that the claimed invention set forth in the rejected claims is obvious in view of the prior art.  The rejection is maintained.
Applicants assert that they will address the nonstatutory double patenting rejection upon indication of allowability, and offer no further arguments on the merits of the rejection.  Therefore, the rejection has been maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/             Primary Examiner, Art Unit 1625